                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


DARIN FIELDS,

            Petitioner,

v.                                               Civil Action No. 5:17CV26
                                                                   (STAMP)
JOE COAKLEY, Warden,

            Respondent.


                          MEMORANDUM OPINION AND ORDER
                       AFFIRMING AND ADOPTING REPORT AND
                      RECOMMENDATION OF MAGISTRATE JUDGE

                            I.    Procedural History

     The pro se1 petitioner, Darin Fields, is serving a sentence

imposed   by    the    United    States   District    Court   for   the   Eastern

District of Louisiana.           ECF No. 1 at 1-2.     The petitioner filed a

Petition for Habeas Corpus Under 28 U.S.C. § 2241, in which he

alleges that Mathis v. United States, 136 S. Ct. 2243, 195 L.Ed.2d

604 (2016), among other cases, establishes that petitioner is no

longer considered a career offender.                 ECF No. 1-1 at 1.        The

petitioner requests that "his sentence [ ] be vacated, and adjusted

to the proper guideline term."            Id. at 2.

     This civil action was referred to United States Magistrate

Judge Michael John Aloi under Local Rule of Prisoner Litigation

Procedure      2.      Magistrate     Judge   Aloi     issued   a   report    and



     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
recommendation (ECF No. 10) recommending that the petitioner’s

petition (ECF No. 1) be denied and dismissed without prejudice.

The      petitioner      did    not       file    objections       to   the    report   and

recommendation.          For the following reasons, this Court affirms and

adopts the report and recommendation in its entirety.

                                    II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo       review    of    any    portion    of    the    magistrate     judge’s

recommendation to which objection is timely made.                         As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”         28 U.S.C. § 636(b)(1)(A).              Because the petitioner did not

file      any    objections         to    the    report     and    recommendation,      the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”                           28 U.S.C.

§ 636(b)(1)(A).

                                     III.       Discussion

         In    his    report    and       recommendation,         the   magistrate   judge

correctly noted that the petitioner has not sought relief under any

permissible ground in his petition.                       Id. at 8.           Specifically,

petitioner's claims "do not relate to the execution or calculation

of sentence by the BOP.             Instead, the claims relate to the validity

of the [p]etitioner's sentence imposed in the Eastern District of

Louisiana."           Id. The magistrate judge also properly noted that


                                                 2
since petitioner is not challenging his conviction, the test under

In re Jones, 226 F.3d 328 (4th Cir. 2000), is inapplicable.                   Id.

The magistrate judge then proceeded to analyze the petitioner's

claim under the four-part test established in United States v.

Wheeler, 886 F.3d 415 (4th Cir. 2018).           Id. at 9.      The magistrate

judge correctly found that "[p]etitioner cannot meet the second

element of the Wheeler test "because any change to the settled law

which established the legality of [p]etitioner's sentence has not

been deemed to apply retroactively to cases on collateral review."

Id. Specifically, the magistrate judge properly noted that neither

Mathis nor Descamps apply retroactively in the Fourth Circuit. Id.

The   magistrate   judge      thus    recommended     that   the    petitioner's

petition (ECF No. 1) be denied and dismissed without prejudice for

lack of jurisdiction.         Id. at 10.

      Upon   review,    this     Court   finds   no    clear    error    in   the

determinations     of   the    magistrate    judge    and    thus   upholds   his

recommendation.

                                IV.   Conclusion

      For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 10) is AFFIRMED and ADOPTED in its

entirety.    Accordingly, the petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (ECF No. 1) is DENIED and DISMISSED

WITHOUT PREJUDICE.




                                         3
     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.   Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter.   See

Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir. 1985).

     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.     Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    May 22, 2019



                               /s/ Frederick P. Stamp, Jr.
                               FREDERICK P. STAMP, JR.
                               UNITED STATES DISTRICT JUDGE




                                 4
